             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00252-MR


VICTOR TIKHONOV,                 )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                       ORDER
                                 )
THE LINCOLN NATIONAL LIFE        )
INSURANCE COMPANY, d/b/a         )
LINCOLN FINANCIAL GROUP,         )
                                 )
                   Defendant.    )
________________________________ )

     THIS MATTER is before the Court on the Defendant’s motion for the

admission of attorney William Kyle Dillard as counsel pro hac vice. [Doc.

12]. Upon careful review and consideration, the Court will allow the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc. 12]

is ALLOWED, and William Kyle Dillard is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                              Signed: December 1, 2020
     IT IS SO ORDERED.




        Case 1:20-cv-00252-MR Document 15 Filed 12/01/20 Page 1 of 1
